               Case 3:19-bk-32773-SHB                           Doc 5 Filed 08/28/19 Entered 08/28/19 15:09:30                   Desc
                                                                Main Document     Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                  Adam James Flexon
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Chrysler Capital                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2018 Dodge Journey 4100 miles                            Reaffirmation Agreement.
    property       Tag # 0R0-4M7                                            Retain the property and [explain]:
    securing debt: VIN # 3C4PDCGB4JT521075



    Creditor's         Fishtail Financial                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2010 Ford Fusion                                  Reaffirmation Agreement.
    property              NEED TAG                                          Retain the property and [explain]:
    securing debt:                                                         ex-spouse who is a co-borrower pays the
                                                                          payment


    Creditor's         Fishtail Financial                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2008 Ford Focus                                   Reaffirmation Agreement.
    property              Tag # NEED

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 3:19-bk-32773-SHB                              Doc 5 Filed 08/28/19 Entered 08/28/19 15:09:30                                Desc
                                                                Main Document     Page 2 of 2

 Debtor 1      Adam James Flexon                                                                      Case number (if known)


                                                                            Retain the property and [explain]:
     securing debt:                                                       brother who is a co-borrower pays the
                                                                         payment


     Creditor's    Note Servicing Center                                    Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of Tiny Home in name of Spencer                            Reaffirmation Agreement.
     property       Morgan- debtor and ex-spouse                            Retain the property and [explain]:
     securing debt: were in a lease to own- $32,000
                    owed

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               McKenzie Banking Co                                                                                 No

                                                                                                                                  Yes

 Description of leased        Assume-storage building
 Property:

 Lessor's name:               Spencer Morgan                                                                                      No

                                                                                                                                  Yes

 Description of leased        tiny house and land lease-to-own contract/assume
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Adam James Flexon                                                        X
       Adam James Flexon                                                                Signature of Debtor 2
       Signature of Debtor 1

       Date        August 26, 2019                                                  Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
